Citation Nr: 1604991	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  06-32 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee disability, rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee disability, rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to March 1977 and from December 1990 to August 1991.  The Veteran served in the Mississippi National Guard from September 1976 to August 1991, including active duty for training (ACDUTRA) in May 1986.

This appeal comes before the Board of Veterans' Appeals (the Board) from a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied increased ratings greater than 20 percent respectively for right and left knee disabilities.  The appeal was remanded by the Board in June 2008 for further development.

The Veteran had a hearing before a Decision Review Officer (DRO) in March 2007 and the undersigned Veterans' Law Judge (VLJ) in April 2008.  Transcripts of both proceedings have been associated with the claims file.

In a November 2010 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2012 order, the Court vacated the November 2010 decision and remanded the case to the Board for further proceedings consistent with a February 2012 Joint Motion for Remand (JMR).

The Board notes that in January 2013, the Veteran filed increased rating claims with respect to his right and left knee disabilities.  The Agency of Original Jurisdiction (AOJ) denied these claims in a December 2013 rating decision.  The Veteran's previous increased rating claims, however, remained pending by virtue of the March 2012 Order of the Court.  See 38 U.S.C.A. § 7252 (West 2014); May v. Nicholson, 19 Vet. App. 310, 315 (2005) (noting that a Board decision undergoing review by the Court is not final).  Therefore, as the March 2006 claims are still under consideration by the Board, the AOJ did not have jurisdiction to adjudicate the January 2013 claims, and the December 2013 rating decision is a nullity that the Board need not address.

This case was previously before the Board in September 2014, March 2015, and July 2015, when it was remanded for additional development.  Unfortunately, the Board concludes there has not been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  For that reason, the appeal must be remanded again.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its March 2015 remand, the Board noted several inconsistencies in the Veteran's November 2014 VA examination.  Specifically, the examiner reported that the Veteran did not presently or previously have a meniscus (semilunar cartilage) condition.  See November 2014 VA examination report, pg. 6.  However, the Veteran's April 2006 VA examination report noted a diagnosis of meniscus derangement of the knees.  Furthermore, the examiner noted no pain with weightbearing, but did not indicate whether the Veteran had pain with non-weightbearing.  38 C.F.R. § 4.59 (2014) provides that, with respect to painful motion and arthritis, the joints involved should be tested for pain on both active and passive motion, in weightbearing and non-weightbearing, and if possible, with the range of the opposite undamaged joint.  Id.

The Board consequently remanded the Veteran's claims for a new VA examination.  The Board directed the examiner to include testing of the left and right knee joints for pain on both active and passive motion, in weightbearing and nonweightbearing, and to assess where pain began on the Veteran's initial range of motion and upon repetitive testing.  

Although the April 2015 VA examiner noted that there was no evidence of pain with weightbearing, the examiner did not report whether testing of the knee joints was performed on active and passive motion, and in both weightbearing and non-weightbearing, as the examiner did not indicate whether testing under these conditions had been performed.  Additionally, the April 2015 VA examiner indicated that the Veteran did not presently have, nor ever had, a meniscus condition.  However, the examiner did not reconcile that finding with the April 2006 VA examination report, which noted a diagnosis of meniscus derangement of the knees.

The Board remanded the Veteran's claims in July 2015.  However, the November 2015 VA examination report did not indicate whether testing of the knee joints in both weightbearing and non-weightbearing had been performed.  Additionally, the VA examiner reported that the Veteran did not presently or previously have a meniscal condition, but did not provide an explanation for that finding or reconcile his conclusion with the April 2006 VA examination report showing a diagnosis of meniscal derangement.  Moreover, the examiner noted the presence of pain on examination, but did not specify whether the Veteran experienced pain on motion, and if so, at which degree in the arc of motion the pain began.  Thus, the November 2015 VA examination report did not substantially comply with the Board's remand directives, and is inadequate for rating purposes.  

For these reasons, a new examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board stresses that the Disability Benefits Questionnaire (DBQ) is not tailored to the questions the Board is asking the medical examiner to answer, and therefore the examiner should provide specific detailed responses to the questions raised below rather than relying solely on DBQ question and answer blocks.

Additionally, the Board notes that a September 2015 VA addendum medical note indicated the Veteran was advised to schedule a follow-up appointment for his right knee disability.  As this record suggests the possible existence of outstanding medical evidence, any outstanding VA medical records from September 2015 forward should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain outstanding VA treatment records, from July 2015 forward, relating to the Veteran's treatment for right and left knee disabilities, including the results of any knee MRI.  

2.  Next, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected right and left knee disabilities.  The examination should be performed by a clinician other than the November 2015 clinician.  The claims folder, including a copy of this remand, must be made available to the examiner in conjunction with the examination.  

Any indicated studies should be performed and the examination report should comply with all appropriate protocols for rating knee disabilities.  All pertinent pathology found on examination should be noted on the evaluation report.  

The Board stresses that the Disability Benefits Questionnaire (DBQ) is not tailored to the questions asked below.  Therefore, the examiner should provide specific responses to the questions raised below.

**The examination must include testing of the right and left knee joints for pain in weightbearing and non-weightbearing.  The examiner should explicitly state whether testing under these conditions was performed.**

**The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.**

The examiner should opine whether there would be additional limits on functional abilities with repeated use or during flare-ups, to include as a result of pain.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, if feasible.  If such is not feasible, the examiner should explain why.  

**The examiner should also specifically comment on whether the Veteran has had meniscal derangement as a manifestation of his service-connected knee condition(s) at any point in time since March 2005 and, if so, provide information concerning the severity thereof.  In responding to this question, the examiner is asked to reconcile his or her finding with the April 2006 diagnosis.  If no meniscal condition is found, the examiner should address whether the April 2006 diagnosis was made in error or was otherwise not supported by the evidence of record.**

3.  The AOJ should then ensure the proper completion of the above development.  If any deficiency exists in the examination report, obtain an addendum opinion as necessary.

4.  Thereafter, undertake any other development deemed necessary, then review the claims in light of all the evidence of record.  If any determination remains adverse, the Veteran must be furnished with a Supplemental Statement of the Case (SSOC) and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




